               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

JERRY L. BOYCE,

                     Petitioner,
                                                    Case No. 19-CV-1428-JPS
v.

UNITED STATES OF AMERICA,                                            ORDER

                     Respondent.


       Petitioner Jerry L. Boyce (“Boyce”) pleaded guilty three counts of

Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a) and 2, one count of

brandishing a firearm in connection with a crime of violence, in violation of

18 U.S.C. § 924(c)(1)(A)(ii) and 2, and one count of being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

United States v. Jerry L. Boyce, 18-CR-29-JPS (E.D. Wis.) (Boyce’s “Criminal

Case”), (Docket #15). Plaintiff was sentenced to 45 months’ imprisonment

on the robbery and gun possession charges, and 120 months’ imprisonment

on the brandishing charge, for a total of almost fourteen years. Id., (Docket

#28 at 3). Boyce did not appeal his convictions or sentence. Id., (Docket #31).

       On September 30, 2019, Boyce filed a motion pursuant to 28 U.S.C. §

2255 to vacate his Section 924(c) conviction. (Docket #1). That motion is now

before the Court for screening:

              If it plainly appears from the motion, any attached
       exhibits, and the record of the prior proceedings that the
       moving party is not entitled to relief, the judge must dismiss
       the motion and direct the clerk to notify the moving party. If
       the motion is not dismissed, the judge must order the United
       States Attorney to file an answer, motion, or other response
       within a fixed time, or to take other action the judge may
       order.

Rule 4(b), Rules Governing Section 2255 Proceedings.

       Generally, the Court begins the screening process by examining the

timeliness of the motion and whether the claims therein are procedurally

defaulted. The Court need not address those matters in this case, however,

because Boyce’s sole ground for relief is plainly meritless. Boyce suggests

that the Supreme Court’s recent decision in Davis v. United States, 139 S. Ct.

2319 (2019), warrants vacating his Section 924(c) conviction. See generally

(Docket #2).

       To understand the import of Davis, one must first know a bit about

Section 924(c). That statute imposes sentences, carrying substantial

mandatory minimums for imprisonment, when a person uses a firearm

during the commission of a “crime of violence.” 18 U.S.C. § 924(c)(1)(A). A

“crime of violence” must always be a felony, and it must also fall within

one of two definitions. The first definition, known as the “elements” or

“force” clause, says that the subject crime must “[have] as an element the

use, attempted use, or threatened use of physical force against the person

or property of another[.]” Id. § 924(c)(3)(A). The second, known as the

“residual” clause, sweeps in any crime “that by its nature, involves a

substantial risk that physical force against the person or property of another

may be used in the course of committing the offense.” Id. § 924(c)(3)(B).

Davis invalidated the residual clause as being unconstitutionally vague.

Davis, 139 S. Ct. at 2336.

       That ruling means little for those in the Seventh Circuit, as our own

Court of Appeals struck down the residual clause some time ago. United

States v. Cardena, 842 F.3d 959, 996 (7th Cir. 2016). Indeed, Davis also means


                                 Page 2 of 5
little for Boyce himself. Hobbs Act robbery has been found to fall within the

elements clause. United States v. Anglin, 846 F.3d 954, 964 (7th Cir. 2017)

(Hobbs Act robbery). Thus, those convictions serve as a valid predicate for

the Section 924(c) conviction via the elements clause, and so the validity of

the residual clause is immaterial.

       Boyce’s only argument is that Hobbs Act robbery should not be

considered a crime of violence under the elements clause. With the residual

clause swept aside by Davis, there would no longer be a valid predicate for

his Section 924(c) conviction. Anglin has held precisely to the contrary,

however, and this Court is not empowered to overrule or disagree with the

Seventh Circuit. Boyce attempts to overcome this bar by claiming that his

arguments are based on Supreme Court precedent, which is a higher

authority that the Seventh Circuit. This is of no moment for present

purposes. Only the Court of Appeals or the Supreme Court could overturn

Anglin.1 Because Boyce is plainly not entitled to relief on the ground

presented in his motion, the Court is compelled to deny the motion and

dismiss this action with prejudice.

       Under Rule 11(a) of the Rules Governing Section 2255 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Boyce must make a “substantial

showing of the denial of a constitutional right” by establishing that

“reasonable jurists could debate whether (or, for that matter, agree that) the

       1  The Seventh Circuit has not overturned, and is unlikely to overturn,
Anglin. That case and its progeny repeatedly considered, and rejected, arguments
just like Boyce’s concerning the theoretical fit between Hobbs Act robbery and the
elements clause. The Supreme Court’s decision in Davis did not involve, let alone
overturn, Anglin. Boyce’s citation to Davis adds nothing new to this inquiry.


                                   Page 3 of 5
petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations omitted). No

reasonable jurists could debate whether Boyce’s motion presented a viable

ground for relief. Davis has no bearing on his convictions or sentence, and

this Court lacks authority to overturn Anglin. As a consequence, the Court

is compelled to deny a certificate of appealability as to Boyce’s motion.

       Finally, the Court closes with some information about the actions

that Boyce may take if he wishes to challenge the Court’s resolution of this

case. This order and the judgment to follow are final. A dissatisfied party

may appeal this Court’s decision to the Court of Appeals for the Seventh

Circuit by filing in this Court a notice of appeal within 30 days of the entry

of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline

if a party timely requests an extension and shows good cause or excusable

neglect for not being able to meet the 30-day deadline. See Fed. R. App. P.

4(a)(5)(A). Moreover, under certain circumstances, a party may ask this

Court to alter or amend its judgment under Federal Rule of Civil Procedure

59(e) or ask for relief from judgment under Federal Rule of Civil Procedure

60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed

within 28 days of the entry of judgment. The Court cannot extend this

deadline. See Fed. R. Civ. P. 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more

than one year after the entry of the judgment. The court cannot extend this

deadline. See id. A party is expected to closely review all applicable rules

and determine what, if any, further action is appropriate in a case.




                                  Page 4 of 5
      Accordingly,

      IT IS ORDERED that Petitioner’s motion to vacate, set aside, or

correct his sentence pursuant to Section 2255 (Docket #1) be and the same

is hereby DENIED;

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice; and

      IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED.

      The Clerk of Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 11th day of December, 2019.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                               Page 5 of 5
